DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 4, lines 8-12, filed 16 August 2021, with respect to the 35 USC 112(b) rejection of claim 11 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 11 has been withdrawn in view of the amendment to the claim. 

3.	Applicant’s arguments, see page 4, line 13 to page 6, line 15, filed 16 August 2021, with respect to the 35 USC 102 and 103 rejections of claims 1-3 and 7-11 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1-3 and 7-11 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the inert gas generator of claim 1 including the features of cancelled claims 4-6 or the method of claim 11 including directing the inert gas at the outlet of each air separation module to one or more oxygen analyzers and measuring the performance of each air separation module independently of one another with the one or more oxygen analyzers.

Allowable Subject Matter

4.	Claims 1-3 and 7-11 are allowed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 29, 2021